Citation Nr: 0513540	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for a low 
back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to June 1984.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2001 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that increased the rating 
for residuals of compression fracture at T12/L1 from 20 
percent to 30 percent.  In November 2003 the Board remanded 
this case for further development. 


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the November 2003 remand, the Board, among other things, 
requested that the AOJ specifically ask the veteran to 
identify all sources of treatment for his low back disability 
since October 2001 and requested that such records be 
secured.  (See November 2003 Board remand, p. 4, indented 
paragraph #: 2.)  In response to the Board's request, October 
2004 correspondence suggested that veteran send recent 
(preferably within the past twelve months) medical records.  
The Board finds that the October 2004 correspondence is not 
wholly compliant with the development request in the November 
2003 remand (particularly in light of circumstances found).  
Records for the previous twelve months would not have 
encompassed all records since October 2001 that might have 
bearing on the veteran's claim.  It is noteworthy that 2001 
VA outpatient treatment records reflect that the veteran was 
receiving regular treatment for his low back disorder 
including medication with narcotics.  It is not appear 
likely, if the low back disability continued as demonstrated 
prior to October 2001 unabated, that there would have been no 
treatment in the interim.  

There is further suggestion that pertinent medical records 
remain outstanding.  On December 2004 VA examination, the 
examiner attributed most of the veteran's current back 
impairment to an intercurrent on-the-job injury for which he 
was awarded Workers' Compensation.  Records associated with a 
Workers' Compensation award or reports of follow-up treatment 
for the on-the-job injury may have some bearing on the 
veteran's claim, have not been associated with the record, 
and must be secured.  

Finally, the November 2003 Board remand proposed that when 
the veteran was examined, it should be ascertained whether 
the back disability involved any incapacitating episodes 
(because records showed a diagnosis of herniated nucleus 
pulposus, and disc disease may be rated based on 
incapacitating episodes).  On the December 2004 examination, 
the examiner did not discuss incapacitating episodes 
(possibly because complete treatment records had not been 
secured or because disc disease was not found on current 
examination).  [Also, the examiner attributed part of the 
current low back disorder to a lumbosacral strain that was 
described as not service-connected.  Whether or not 
lumbosacral strain is service-connected is an adjudicatory 
matter that has not yet been addressed by the RO.]  
Regardless, it is not entirely clear from the record what 
back pathology is considered service connected, and what is 
not.  That is a matter that must be resolved before a 
determination regarding the proper rating for the service 
connected entity may be made.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, as 
noted, all of the development requested in the prior remand 
was not completed, and the development that was completed 
suggested further development.  Accordingly, the Board has no 
recourse but to remand the case to the RO for the following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment hr received for any back 
disability since October 2001.  The RO 
should obtain copies of the complete 
medical records (those not already in the 
claims folder) from all identified 
sources.  The RO should also specifically 
obtain complete records pertaining to the 
veteran's award of Workers' Compensation 
for a low back injury he sustained in the 
course of his employment and medical 
records of treatment he received for the 
injury (and in follow-up).  The veteran 
should be advised that this information 
is critical to his claim, and in 
conjunction with this development he 
should be advised of the provisions of 
38 C.F.R. § 3.158 to the effect that 
"where evidence requested in connection 
with . . . a claim for increase is not 
furnished within 1 year after the date of 
request, the claim will be considered 
abandoned."

2.  When the development requested above 
is completed, the veteran should be 
scheduled for an orthopedic examination 
to assess the severity of his service-
connected low back disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Specifically, the examiner 
should note 2001 (including the notation 
of a herniated disc) and later VA 
outpatient treatment records, reports of 
treatment for the back injury in service, 
reports of treatment for the veteran's 
on-the-job back injury, and the current 
clinical findings, and should specify 
what current pathology and impairment 
resulted from the back injury in service 
and what current pathology and impairment 
are due to the intercurrent on-the-job 
injury.  If any current pathology or 
symptoms cannot be attributed solely to 
either injury or disassociated from 
either injury the examiner should so 
indicate.  The examiner also should 
specifically ascertain whether the 
veteran has any disc pathology, and if so 
whether it is due to the injury in 
service.  If so, the examiner should 
ascertain whether the disc disease has 
caused any incapacitating episodes 
(bedrest prescribed by a physician).  If 
such episodes are noted, their frequency 
and severity should be determined.  so, 
the frequency and duration of such 
episodes should be determined.  Clinical 
findings reported should be sufficiently 
complete to allow for rating under the 
general provisions for rating the spine.  
The examiner should be provided a copy of 
those criteria rating.  If the examiner 
determines that a neurological 
consultation would be helpful, such 
consult should be arranged.  The examiner 
should explain the rationale for all 
opinions given.

3.  The RO should then readjudicate the 
claim (applying 38 C.F.R. § 3.158, if 
indicated).  The RO should specifically 
make a determination as to what current 
pathology/disability shown is service 
connected, and what is not.  If the 
claim remains denied, an the RO should 
issue an appropriate supplemental SOC, 
and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


